Case 2:19-cv-01136-DSF-PLA Document 1 Filed 02/14/19 Page 1 of 16 Page ID #:1



 1   KAMBERLAW, LLP
     Michael Aschenbrener (SBN 277114)
 2   masch@kamberlaw.com
     9404 Genesee Ave, Suite 340
 3   La Jolla, CA 92037
     Telephone: (303) 222-0281
 4   Facsimile: (858) 800-4277
 5   WOODROW & PELUSO, LLC
     Steven L. Woodrow*
 6   swoodrow@woodrowpeluso.com
     3900 East Mexico Avenue, Suite 300
 7   Denver, Colorado 80210
     Telephone: (720) 213-0675
 8   Facsimile: (303) 927-0809
 9   *Pro Hac Vice admission to be filed
10   Attorneys for Plaintiff Michael Papadopoulos
     Dental Corporation and the Classes
11
                           UNITED STATES DISTRICT COURT
12
           CENTRAL DISTRICT OF CALIFORNIA, WESTERN DIVISION
13
14
15    Michael Papadopoulos Dental                  Case No. 2:19-cv-1136
      Corporation, a California corporation,
16    individually and on behalf of all others
      similarly situated,
17                                                 CLASS ACTION COMPLAINT
                                Plaintiff,
18
      v.
19                                                 JURY TRIAL DEMANDED
      Implant Educators, Inc., a Florida
20    corporation,

21                              Defendant.

22
           1.     Plaintiff Michael Papadopoulos Dental Corp. (“Papadopoulos” or
23
     “Plaintiff”) brings this Class Action Complaint against Implant Educators, Inc.
24
     (“Implant Educators” or “Defendant”) to stop Defendant’s practice of sending
25
     unsolicited fax advertisements and to obtain redress for all persons injured by its
26
     conduct. Plaintiff Papadopoulos, for its Class Action Complaint, alleges as follows
27
     upon personal knowledge as to itself and its own acts and experiences, and, as to all
28

      CLASS ACTION COMPLAINT                 -1-
Case 2:19-cv-01136-DSF-PLA Document 1 Filed 02/14/19 Page 2 of 16 Page ID #:2




 1   other matters, upon information and belief, including investigation conducted by its
 2   attorneys.
 3                                          PARTIES
 4         2.     Plaintiff Michael Papadopoulos Dental Corporation is a corporation
 5   incorporated and existing under the laws of the State of California with its principal
 6   place of business located at 520 Redondo Ave, Long Beach, CA 90814.
 7         3.     Defendant Implant Educators, Inc. is a corporation incorporated and
 8   existing under the laws of the State of Florida. Its principal place of business is
 9   located at 4745 SW 148th Avenue, Suite 302, Davie, Florida 33330. Its registered
10   agent is Katherine A. Ferguson. Implant Educators does business throughout the
11   United States, including in the State of Florida and in this District.
12                                JURISDICTION & VENUE
13         4.     This Court has subject matter jurisdiction over this action pursuant to 28
14   U.S.C. § 1331, as the action arises under the Telephone Consumer Protection Act, 47
15   U.S.C. § 227, a federal statute. On information and belief, the Court also has
16   jurisdiction under the Class Action Fairness Act, 28 U.S.C. § 1332 (“CAFA”). The
17   alleged Classes consist of over 100 persons each, there is minimal diversity, and the
18   claims of the class members when aggregated together exceed $5 million. Further,
19   none of the exceptions to CAFA applies.
20         5.     The Court has personal jurisdiction over Defendant and venue is proper
21   because Defendant regularly conducts business in this District, and a substantial part
22   of the acts giving rise to the claim occurred in or were directed to individuals within
23   this District. The faxes at issue were directed to consumers within this District.
24                         COMMON ALLEGATIONS OF FACT
25         6.     This case challenges Defendant’s practice of sending unsolicited fax
26   advertisements.
27         7.     The Telephone Consumer Protection Act of 1991, as amended by the
28   Junk Fax Prevention Act of 2005 (“JFPA” or the “Act”), 47 USC § 227, et seq., and
      CLASS ACTION COMPLAINT                 -2-
Case 2:19-cv-01136-DSF-PLA Document 1 Filed 02/14/19 Page 3 of 16 Page ID #:3




 1   the regulations promulgated under the Act, prohibit a person or entity from faxing or
 2   having an agent fax advertisements without the recipient’s prior express consent,
 3   invitation, and permission. The JFPA provides a private right of action and provides
 4   statutory damages of $500 per violation. Upon information and belief, Defendant has
 5   sent facsimile transmissions of unsolicited advertisements to Plaintiff and the
 6   Classes in violation of the JFPA. (See “Implant Educators Fax,” a true and correct
 7   copy of which is attached hereto as Exhibit A.)
 8         8.     The Implant Educators Fax promotes the services and goods of
 9   Defendant, namely dental implant courses. Plaintiff is informed and believes, and
10   upon such information and belief avers, that Defendant has sent, and continues to
11   send, unsolicited advertisements via facsimile transmission in violation of the JFPA.
12         9.     Unsolicited faxes cause concrete and particularized legal harm and
13   damages to their recipients. A junk fax recipient loses the use of its fax machine,
14   paper, and ink toner. An unsolicited fax wastes the recipient’s time that would have
15   been spent on something else. A junk fax also invades the recipient’s privacy.
16   Moreover, unsolicited faxes prevent fax machines from receiving authorized faxes,
17   prevent their use for authorized outgoing faxes, cause undue wear and tear on the
18   recipients’ fax machines, and require additional labor to attempt to discern the source
19   and purpose of the unsolicited message.
20         10.    On behalf of itself and all others similarly situated, Plaintiff brings this
21   case as a class action asserting claims against Defendant under the JFPA.
22         11.    Plaintiff is informed and believes, and upon such information and belief
23   avers, that this action is based upon a common nucleus of operative fact because the
24   facsimile transmissions at issue were and are being done in the same or similar
25   manner. This action is based on the same legal theory, namely liability under the
26   JFPA. This action seeks relief expressly authorized by the JFPA: (i) injunctive relief
27   enjoining Defendant, its employees, agents, representatives, contractors, affiliates,
28   and all persons and entities acting in concert with them, from sending unsolicited
      CLASS ACTION COMPLAINT                 -3-
Case 2:19-cv-01136-DSF-PLA Document 1 Filed 02/14/19 Page 4 of 16 Page ID #:4




 1   advertisements in violation of the JFPA; and (ii) an award of statutory damages in
 2   the minimum amount of $500 for each violation of the JFPA, and to have such
 3   damages trebled in the event willfulness is shown, as provided by § 227(b)(3) of the
 4   Act.
 5                FACTS SPECIFIC TO PLAINTIFF PAPADOPOULOS
 6          12.   On June 15, 2017, Defendant transmitted by telephone facsimile
 7   machine an unsolicited fax to Plaintiff from the fax number (954) 206-2218. (See Ex.
 8   A.)
 9          13.   Implant Educators knew about, profited from, and received the benefits
10   of marketing of its products and services through its faxes and is a responsible party
11   under the JFPA.
12          14.   Defendant created or made Exhibit A, which Defendant knew or should
13   have known advertises Defendant’s goods or services (namely, its dental implant
14   courses) that Defendant intended to and did in fact distribute to Plaintiff and the
15   other members of the Classes.
16          15.   Exhibit A is part of Defendant’s work or operations to market
17   Defendant’s goods or services, which are performed by Defendant and/or on behalf
18   of Defendant. Therefore, Exhibit A constitutes material furnished in connection with
19   Defendant’s work or operations.
20          16.   Plaintiff had not invited nor given permission to Defendant to send the
21   Implant Educators Fax and had no prior relationship with Defendant.
22          17.   On information and belief, Defendant faxed the same, or substantially
23   similar, unsolicited facsimile to Plaintiff and more than 40 other recipients without
24   first receiving the recipients’ express permission or invitation.
25          18.   There is no reasonable means for Plaintiff (or any other class member)
26   to avoid receiving unauthorized faxes. Fax machines are left on and ready to receive
27   the urgent communications their owners desire to receive.
28
      CLASS ACTION COMPLAINT                -4-
Case 2:19-cv-01136-DSF-PLA Document 1 Filed 02/14/19 Page 5 of 16 Page ID #:5




 1         19.    Defendant’s facsimile did not display a proper opt-out notice as
 2   required by 47 C.F.R. § 64.1200 because it failed to apprise recipients of their legal
 3   right to opt-out, the consequences of Defendant’s failure to honor opt-out requests,
 4   and other required notifications.
 5                           CLASS ACTION ALLEGATIONS
 6         20.    In accordance with Fed. R. Civ. P. 23(b)(2) and (b)(3), Plaintiff brings
 7   this class action for claims under the JFPA, on behalf of the following two classes:
 8         Junk Fax Class: All persons who (1) on or after four years prior to the
 9         filing of this action through the date on which notice is sent to the Class,
10         (2) were sent, by Defendant or on Defendant’s behalf, (3) a telephone
11         facsimile message substantially similar to Exhibit A, (4) from whom
12         Defendant claims it obtained prior express permission or invitation to
13         send those faxes in the same manner as Defendant claims it obtained
14         prior express consent to fax the Plaintiff.
15         Insufficient Opt-Out Notice Class: All persons who (1) on or after
16         four years prior to the filing of this action through the date on which
17         notice is sent to the Class, (2) were sent, by Defendant or on
18         Defendant’s behalf, (3) a telephone facsimile message substantially
19         similar to Exhibit A, (4) which displayed the same, or substantially
20         similar, opt-out notice as Exhibit A.
21         21.    The following individuals are excluded from the Classes: (1) any Judge
22   or Magistrate presiding over this action and members of their families; (2)
23   Defendant, Defendant’s subsidiaries, parents, successors, predecessors, and any
24   entity in which Defendant or their parents have a controlling interest and their
25   current or former employees, officers and directors; (3) Plaintiff’s attorneys; (4)
26   persons who properly execute and file a timely request for exclusion from the
27   Classes; (5) the legal representatives, successors or assigns of any such excluded
28   persons; and (6) persons whose claims against Defendant have been fully and finally
      CLASS ACTION COMPLAINT                 -5-
Case 2:19-cv-01136-DSF-PLA Document 1 Filed 02/14/19 Page 6 of 16 Page ID #:6




 1   adjudicated and/or released. Plaintiff anticipates the need to amend the class
 2   definition following appropriate discovery.
 3         22.    Numerosity: The exact number of members within the Classes is
 4   unknown and not available to Plaintiff at this time, but individual joinder is
 5   impracticable. On information and belief, Defendant sent unsolicited fax
 6   advertisements to hundreds if not thousands of persons who fall into the defined
 7   Classes. The exact number of members of the Classes can only be identified through
 8   Defendant’s records.
 9         23.    Commonality: Common questions of law and fact apply to the claims
10   of all class members. Common material questions of fact and law include, but are
11   not limited to, the following:
12                a.     Whether the Defendant sent unsolicited fax advertisements;
13                b.     Whether the Defendant’s faxes advertised the commercial
14         availability of property, goods, equipment, or services;
15                c.     Whether Defendant procured prior express invitation or
16         permission from the recipients to send the faxes;
17                d.     Whether the Defendant sent the faxed advertisements knowingly
18         or willfully such that treble damages are warranted; and
19                e.     Whether the faxes contained an “opt-out notice” that complies
20         with the requirements of § 227(b)(1)(C)(iii) of the Act, and the regulations
21         promulgated thereunder, and the effect of the failure to comply with such
22         requirements.
23         24.    Typicality: The Plaintiff’s claims are typical of the claims of all class
24   members. The Plaintiff received the Implant Educators Fax sent by or on behalf of
25   the Defendant advertising goods, equipment, and/or services of the Defendant during
26   the relevant time period. The Plaintiff is making the same claims and seeking the
27   same relief for itself and all class members based upon the same federal statute. The
28
      CLASS ACTION COMPLAINT                -6-
Case 2:19-cv-01136-DSF-PLA Document 1 Filed 02/14/19 Page 7 of 16 Page ID #:7




 1   Defendant has acted the same or in a similar manner with respect to the Plaintiff and
 2   all the class members.
 3         25.    Adequate Representation: The Plaintiff and its counsel will fairly and
 4   adequately represent and protect the interests of the Classes. It is interested in this
 5   matter, has no actual conflicts of interest with any of the other class members and
 6   has retained experienced class counsel to represent the Classes.
 7         26.    Conduct Similar Towards All Class Members: Class certification is
 8   appropriate because the Defendant has acted and refused to act in the same or similar
 9   manner with respect to all class members thereby making injunctive and
10   corresponding declaratory relief appropriate. The Plaintiff requests such relief as
11   authorized and appropriate by 47 U.S.C. § 227, et seq.
12         27.    Predominance, Superiority, and Manageability: Common questions
13   of law and fact predominate over any questions affecting only individual members,
14   and a class action is superior to other methods for the fair and efficient adjudication
15   of the controversy because:
16                a.     Proof of the claims of the Plaintiff will also prove the claims of
17         the Classes without the need for separate or individualized proceedings;
18                b.     Evidence regarding defenses or any exceptions to liability that the
19         Defendant may assert and prove will come from the Defendant’s records and
20         will not require individualized or separate inquiries or proceedings;
21                c.     The Defendant has acted and are continuing to act pursuant to
22         common policies or practices in the same or similar manner with respect to all
23         class members;
24                d.     The amount likely to be recovered by individual class members
25         does not support individual litigation. A class action will permit a large
26         number of relatively small claims involving virtually identical facts and legal
27         issues to be resolved efficiently in one proceeding based upon common
28         proofs; and
      CLASS ACTION COMPLAINT                 -7-
Case 2:19-cv-01136-DSF-PLA Document 1 Filed 02/14/19 Page 8 of 16 Page ID #:8




 1                e.      This case is manageable as a class action in that:
 2                        i.      The Defendant identified persons or entities to receive the
 3                fax transmission and it is believed that the Defendant’s computer and
 4                business records will enable the Plaintiff to readily identify class
 5                members and establish liability and damages;
 6                        ii.     Liability and damages can be established for the Plaintiff
 7                and the Classes with the same common proofs;
 8                        iii.    Statutory damages are provided for in the statute and are
 9                the same for all class members and can be calculated in the same or a
10                similar manner;
11                        iv.     A class action will result in an orderly and expeditious
12                administration of claims and it will foster economics of time, effort and
13                expense;
14                        v.      A class action will contribute to uniformity of decisions
15                concerning the Defendant’s practices; and
16                        vi.     As a practical matter, the claims of the Classes are likely to
17                go unaddressed absent class certification.
18                                 FIRST CAUSE OF ACTION
19                               Violation of 47 U.S.C. § 227, et seq.
20                       (On Behalf of Plaintiff and the Junk Fax Class)
21         28.    Plaintiff incorporates by reference the foregoing allegations as if fully
22   set forth herein.
23         29.    The JFPA makes unlawful for any person to “use any telephone
24   facsimile machine, computer or other device to send, to a telephone facsimile
25   machine, an unsolicited advertisement . . .” 47 U.S.C. § 227(b)(1)(C).
26         30.    The JFPA defines “unsolicited advertisement” as “any material
27   advertising the commercial availability or quality of any property, goods, or services
28
      CLASS ACTION COMPLAINT                   -8-
Case 2:19-cv-01136-DSF-PLA Document 1 Filed 02/14/19 Page 9 of 16 Page ID #:9




 1   which is transmitted to any person without that person’s prior express invitation or
 2   permission, in writing or otherwise.” 47 U.S.C. § 227(a)(5).
 3           31.   The faxes sent by Defendant advertised dental implant courses for sale
 4   by Defendant, were commercial in nature, and constitute advertisements under the
 5   JFPA.
 6           32.   Plaintiff and the other class members never gave prior express consent,
 7   invitation, or permission to receive the faxes.
 8           33.   The Implant Educators Faxes. Defendant sent the June 15, 2017
 9   Implant Educators Fax and substantially similar Implant Educators Faxes via
10   facsimile transmission from telephone facsimile machines, computers, or other
11   devices to the telephone facsimile machines of Plaintiff and members of the Junk
12   Fax Class. The Implant Educators Fax constituted an advertisement under the Act.
13   Defendant failed to comply with the Opt-Out Requirements in connection with the
14   faxes. The Implant Educators Faxes fail to apprise recipients of their legal right to
15   opt-out and instead merely advise recipients that they have the ability to opt-out. The
16   faxes were transmitted to persons or entities without their prior express permission
17   or invitation and/or Defendant is precluded from asserting any prior express
18   permission or invitation because of the failure to comply with the Opt-Out Notice
19   Requirements. Defendant violated the JFPA and the regulations promulgated
20   thereunder by sending the Implant Educators Fax via facsimile transmission to
21   Plaintiff and members of the Implant Educators Junk Fax Class.
22           34.   Defendant’s Other Violations of the Act. Plaintiff is informed and
23   believes, and upon such information and belief avers, that during the period
24   preceding four years of the filing of this Complaint and repeatedly thereafter,
25   Defendant has sent via facsimile transmission from telephone facsimile machines,
26   computers, or other devices to telephone facsimile machines of members of the Junk
27   Fax Class faxes that constitute advertisements under the JFPA that were transmitted
28   to persons or entities without their prior express permission or invitation (and/or that
      CLASS ACTION COMPLAINT                -9-
Case 2:19-cv-01136-DSF-PLA Document 1 Filed 02/14/19 Page 10 of 16 Page ID #:10




 1   Defendant is precluded from asserting any prior express permission or invitation
 2   because of the failure to comply with the Opt-Out Notice Requirements in
 3   connection with such transmissions). Defendant violated the JFPA and the
 4   regulations promulgated thereunder. Plaintiff is informed and believes, and upon
 5   such information and belief avers, that Defendant is continuing to send unsolicited
 6   advertisements via facsimile transmission in violation of the JFPA and the
 7   regulations promulgated thereunder, and absent intervention by this Court, will do so
 8   in the future.
 9          35.       The TCPA/JFPA provides a private right of action to bring this action
10   on behalf of Plaintiff and the Junk Fax Class members to redress Defendant’s
11   violations of the Act and provides for statutory damages. 47 U.S.C. § 227(b)(3), et
12   seq. The Act also provides that injunctive relief is appropriate. Id.
13          36.       The Defendant is liable to the Plaintiff and the other members of the
14   Junk Fax Class even if it did not intend to send the faxes or to send them without
15   first obtaining prior express invitation or permission.
16          37.       Defendant knew or should have known that: (a) the Plaintiff and the
17   other members of the Junk Fax Class had not given express invitation or permission
18   for the Defendant or anybody else to fax advertisements about the Defendant’s
19   goods or services, namely its courses; (b) the faxes constituted an advertisement; and
20   (c) the Implant Educators Faxes did not adequately apprise recipients of their legal
21   rights to opt-out. Defendant knew it was sending junk faxes and acted in conscious
22   disregard of that fact.
23          38.       The Defendant’s actions caused damage to the Plaintiff and the other
24   class members. Receiving the Defendant’s junk faxes caused the recipients to lose
25   paper and toner consumed in the printing of the Defendant’s faxes. Moreover, the
26   Defendant’s faxes used the Plaintiff's fax machine. The Defendant’s faxes cost the
27   Plaintiff time, as the Plaintiff and its employees wasted their time receiving,
28   reviewing and routing the Defendant’s unauthorized faxes. That time otherwise
      CLASS ACTION COMPLAINT                   - 10 -
Case 2:19-cv-01136-DSF-PLA Document 1 Filed 02/14/19 Page 11 of 16 Page ID #:11




 1   would have been spent on the Plaintiff's business activities. The Defendant’s faxes
 2   unlawfully invaded the Plaintiff’s and other Junk Fax Class Members’ privacy
 3   interests in being left alone. Finally, the injury and property damage sustained by
 4   Plaintiff and the other members of the Junk Fax Class from the sending of
 5   Defendant’s advertisements occurred outside of Defendant’s premises.
 6         39.    As a result of Defendant’s conduct, Plaintiff and the other members of
 7   the Junk Fax Class are each entitled to, pursuant to § 227(b)(3)(B) of the Act, a
 8   minimum of $500.00 in damages for each violation of such Act.
 9         40.    Furthermore, in the event the Court finds that Defendant’s conduct was
10   willful and knowing, the Court should, pursuant to § 227(b)(3)(C) of the Act, treble
11   the amount of statutory damages recoverable by Plaintiff and the other members of
12   the Junk Fax Class.
13                             SECOND CAUSE OF ACTION
14                            Violation of 47 U.S.C. § 227, et seq.
15           (On Behalf of Plaintiff and the Insufficient Opt-Out Notice Class)
16         41.    Plaintiff incorporates by reference the foregoing allegations as if fully
17   set forth herein.
18         42.    Opt-Out Notice Requirements. The JFPA strengthened the
19   prohibitions against the sending of unsolicited advertisements by requiring, in §
20   227(b)(1)(C)(iii) of the Act, that senders of faxed advertisements place a clear and
21   conspicuous notice on the first page of the transmission that contains the following
22   among other things (hereinafter collectively the “Opt-Out Notice Requirements”):
23                a.     a statement that the recipient is legally entitled to opt-out of
24         receiving future faxed advertisements—knowing that he or she has the legal
25         right to request an opt-out gives impetus for recipients to make such a request,
26         if desired;
27                b.     a statement that the sender must honor a recipient’s opt-out
28         request within 30 days and the sender’s failure to do so is unlawful—thereby
      CLASS ACTION COMPLAINT                - 11 -
Case 2:19-cv-01136-DSF-PLA Document 1 Filed 02/14/19 Page 12 of 16 Page ID #:12




 1         encouraging recipients to opt-out, if they did not want future faxes, by
 2         advising them that their opt-out requests will have legal “teeth”; and
 3                c.    a statement advising the recipient that he or she may opt-out with
 4         respect to all of his or its facsimile telephone numbers, and not just with
 5         respect to the number or numbers at which fax advertisements have been
 6         received from the sender—thereby instructing a recipient on how to make a
 7         valid opt-out request for all of his or its fax machines.
 8         43.    The requirement of (a) above is incorporated from § 227(b)(D)(ii) of the
 9   Act. The requirement of (b) above is incorporated from § 227(b)(D)(ii) of the Act
10   and the rules and regulations of the Federal Communications Commission (the
11   “FCC”) in ¶31 of its 2006 Report and Order (In the Matter of Rules and Regulations
12   Implementing the Telephone Consumer Protection Act, Junk Prevention Act of 2005,
13   21 F.C.C.R. 3787, 2006 WL 901720, which rules and regulations took effect on
14   August 1, 2006). The requirements of (c) above are contained in § 227(b)(2)(E) of
15   the Act and incorporated into the Opt-Out Notice Requirements via §
16   227(b)(2)(D)(ii) of the Act. Compliance with the Opt-Out Notice Requirements is
17   neither difficult nor costly. The Opt-Out Notice Requirements are important
18   consumer protections bestowed by Congress upon the owners of fax machines giving
19   them the right, and means, to stop unwanted faxed advertisements. As a result of
20   such requirements, a sender of a faxed advertisement who fails to comply with the
21   Opt-Out Notice Requirements has, by definition, transmitted an unsolicited
22   advertisement under the JFPA. This is because such a sender can neither claim that
23   the recipients of the faxes advertisement gave “prior express permission or
24   invitation” to receive the faxes nor can the sender claim the exemption from liability
25   contained in § 227(b)(C)(1) of the Act.
26         44.    The Faxes. Defendant sent Exhibit A via facsimile transmission from
27   telephone facsimile machines, computers, or other devices to the telephone facsimile
28   machines of Plaintiff and members of the Insufficient Opt-Out Notice Class. The
      CLASS ACTION COMPLAINT                - 12 -
Case 2:19-cv-01136-DSF-PLA Document 1 Filed 02/14/19 Page 13 of 16 Page ID #:13




 1   Implant Educators Fax constituted an advertisement under the Act. Defendant failed
 2   to comply with the Opt-Out Requirements in connection with the faxes. The faxes
 3   failed to apprise recipients of their legal right to opt-out, failed to provide a statement
 4   that the sender must honor a recipient’s opt-out request within 30 days and the
 5   sender’s failure to do so is unlawful, and failed to provide a statement advising the
 6   recipient that he or she may opt-out with respect to all of his or its facsimile
 7   telephone numbers, and not just with respect to the number or numbers at which fax
 8   advertisements have been received from the sender. The faxes were transmitted to
 9   persons or entities without their prior express permission or invitation and/or
10   Defendant is precluded from asserting any prior express permission or invitation
11   because of the failure to comply with the Opt-Out Notice Requirements. Defendant
12   violated the JFPA and the regulations promulgated thereunder by sending the faxes
13   via facsimile transmission to Plaintiff and members of the Insufficient Opt-Out
14   Notice Class.
15          45.       Defendant’s Other Violations of the Act. During the period preceding
16   four years of the filing of this Complaint and repeatedly thereafter, Defendant has
17   sent via facsimile transmission from telephone facsimile machines, computers, or
18   other devices to telephone facsimile machines of members of the Insufficient Opt-
19   Out Notice Class faxes that constitute advertisements under the JFPA that were
20   transmitted to persons or entities without their prior express permission or invitation
21   (and/or that Defendant is precluded from asserting any prior express permission or
22   invitation because of the failure to comply with the Opt-Out Notice Requirements in
23   connection with such transmissions). Defendant violated the JFPA and the
24   regulations promulgated thereunder. Plaintiff is informed and believes, and upon
25   such information and belief avers, that Defendant continues to send unsolicited
26   advertisements via facsimile transmission in violation of the JFPA and the
27   regulations promulgated thereunder, and absent intervention by this Court, will do so
28   in the future.
      CLASS ACTION COMPLAINT                 - 13 -
Case 2:19-cv-01136-DSF-PLA Document 1 Filed 02/14/19 Page 14 of 16 Page ID #:14




 1         46.    The TCPA/JFPA provides a private right of action to bring this action
 2   on behalf of Plaintiff and the Insufficient Opt-Out Notice Class to redress
 3   Defendant’s violations of the Act and provides for statutory damages. 47 U.S.C. §
 4   227(b)(3), et seq. The Act also provides that injunctive relief is appropriate. Id.
 5         47.    The JFPA is a strict liability statute. The Defendant is liable to the
 6   Plaintiff and the other class members even if it did not intend to send the faxes or to
 7   send them without first obtaining prior express invitation or permission.
 8         48.    The Defendant knew or should have known that: (a) Plaintiff and the
 9   other members of the Insufficient Opt-Out Notice Class had not given express
10   invitation or permission for the Defendant or anybody else to fax advertisements
11   about the Defendant’s goods or services; (b) the faxes constituted an advertisement;
12   and (c) the faxes did not provide a cost free means for recipients to opt-out.
13   Defendant acted in conscious disregard of such facts.
14         49.    The Defendant’s actions caused damage to Plaintiff and the other
15   members of the Insufficient Opt-Out Notice Class. Receiving the Defendant’s junk
16   faxes caused the recipients to lose paper and toner consumed in the printing of the
17   Defendant’s faxes. Moreover, the Defendant’s faxes used the Plaintiff’s fax machine.
18   The Defendant’s faxes cost the Plaintiff time, as the Plaintiff and its employees
19   wasted their time receiving, reviewing and routing the Defendant’s unauthorized
20   faxes. That time otherwise would have been spent on the Plaintiff’s business
21   activities. The Defendant’s faxes unlawfully invaded the Plaintiff’s and other class
22   members’ privacy interests in being left alone. Finally, the injury and property
23   damage sustained by Plaintiff and the other class members from the sending of
24   Defendant’s advertisements occurred outside of Defendant’s premises.
25         50.    As a result of Defendant’s conduct, Plaintiff and the other members of
26   the Insufficient Opt-Out Notice Class are each entitled to, pursuant to § 227(b)(3)(B)
27   of the Act, a minimum of $500.00 in damages for each violation of such Act.
28
      CLASS ACTION COMPLAINT                - 14 -
Case 2:19-cv-01136-DSF-PLA Document 1 Filed 02/14/19 Page 15 of 16 Page ID #:15




 1         51.    Furthermore, in the event the Court finds that Defendant’s conduct was
 2   willful and knowing, the Court should, pursuant to § 227(b)(3)(C) of the Act, treble
 3   the amount of statutory damages recoverable by Plaintiff and the other members of
 4   the No Opt-Out Notice Class.
 5                                     PRAYER FOR RELIEF
 6         WHEREFORE, Plaintiff Papadopoulos, on behalf of itself and the Classes,
 7   prays for the following relief:
 8                A.     An order certifying this case as a class action on behalf of the
 9         Classes as defined above, appointing Plaintiff Papadopoulos as the
10         representative of the Classes, and appointing its attorneys as Class Counsel;
11                B.     An award of actual monetary loss from such violations or the sum
12         of five hundred dollars ($500.00) for each violation, whichever is greater all to
13         be paid into a common fund for the benefit of the Plaintiff and the class
14         members;
15                C.     An order declaring that Defendant’s conduct was willful and
16         knowing, and thus an award of actual monetary loss from Defendant’s
17         violations or the sum of one thousand five hundred dollars ($1,500.00) for
18         each violation, whichever is greater all to be paid into a common fund for the
19         benefit of Plaintiff and the class members;
20                D.     An order declaring that Defendant’s faxes constitute unsolicited
21         advertisements, that Defendant sent the faxes without first obtaining prior
22         express invitation, permission, or consent of the recipients, that the faxes lack
23         the legally required opt-out language, and enjoining Defendant from further
24         violations, and otherwise protecting the interests of the Classes;
25                E.     An award of pre-judgment interest;
26                F.     An award of reasonable attorneys’ fees and costs to be paid out of
27         the common fund prayed for above; and
28                G.     Such further and other relief the Court deems reasonable and just.
      CLASS ACTION COMPLAINT                - 15 -
Case 2:19-cv-01136-DSF-PLA Document 1 Filed 02/14/19 Page 16 of 16 Page ID #:16




 1                                      JURY DEMAND
 2         Plaintiff requests a trial by jury of all claims that can be so tried.
 3
 4   Dated: February 14, 2019                MICHAEL PAPADOPOULOS DENTAL
                                             CORPORATION, individually and on behalf
 5                                           of all others similarly situated,
 6
                                             By: /s/ Michael Aschenbrener
 7
                                             One of Plaintiff’s Attorneys
 8
                                             Michael Aschenbrener
 9                                           masch@kamberlaw.com (SBN 277114)
10                                           KamberLaw, LLP
                                             9404 Genesee Ave, Suite 340
11                                           La Jolla, CA 92037
12                                           Telephone: (303) 222-0281
                                             Facsimile: (858) 800-4277
13
14                                           Steven L. Woodrow
                                             swoodrow@woodrowpeluso.com*
15                                           Woodrow & Peluso, LLC
                                             3900 East Mexico Ave., Suite 300
16
                                             Denver, Colorado 80210
17                                           Telephone: (720) 213-0675
                                             Facsimile: (303) 927-0809
18
19                                           *Pro Hac Vice admission to be sought
20                                           Counsel for Plaintiff and the Putative Classes
21
22
23
24
25
26
27
28
     CLASS ACTION COMPLAINT                 - 16 -
